DETAILED ACTION
	Note: This Corrected Notice of Allowability is issued to correct rejoinder of claim 9 with the examiner’s amendment as set forth below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAVID HOFFMAN on 05/26/2021, and in a follow-up conversation on 06/03/2021 Mr. Hoffman indicated that he believed that claim 9 would be rejoined which necessitated this Corrected Notice of Allowance. The examiner emailed the amended claims to Mr. Hoffman for his review and he responded by email with his approval (attached).
The application has been amended as follows: 
1. (Currently Amended) A coated, loaded, non-hollow mesoporous silica nanoparticle (MSN) comprising:
	an inorganic material comprising silica and a plurality of pores of which at least 50% have a diameter of 3.0 to 4.5 nm, 
	wherein the surfaces of the inorganic material are functionalized with carboxyl moieties;

	wherein the loaded MSN-is coated with biodegradable polymer molecules that are covalently bonded in polymeric form to the functionalized surfaces of the inorganic material, thereby providing a coating of the biodegradable polymer molecules, and wherein the coating includes a crosslinking agent; 
	wherein loading of at least some of the pores with the therapeutic molecule occurs prior to formation of the coating; 
	wherein the MSN has a surface area in the absence of the coating of at least about 500 m2/g,
	wherein the coated, loaded, non-hollow MSN that is loaded with the therapeutic molecule has a surface area of less than about 100 m2/g, and 
	wherein, when the MSN is immersed in TRIS buffer at pH 7 and 37°C, the MSN releases the therapeutic molecule with substantially zero order release kinetics with  without an initial burst release.
2. (Canceled)  
3. (Currently Amended) The coated, loaded, non-hollow MSN according to claim 1 wherein at least 90% of said pores have a diameter of 3.0 to 4.5 nm.  

5. (Currently Amended) The coated, loaded, non-hollow MSN according to claim 1 wherein said biodegradable polymer is an ethylene oxide polymer.  
6. (Currently Amended) The coated, loaded, non-hollow MSN according to claim 1 wherein said biodegradable polymer is polyethylene glycol.  
7. (Cancelled)  
8. (Currently Amended) The coated, loaded, non-hollow MSN according to claim 1, wherein the therapeutic molecule has a molecular weight that is at least about 5 kDa.  
9. (Currently Amended) A method for delivering a therapeutic molecule to a subject comprising: administering to said subject the coated, loaded, non-hollow mesoporous silica nanoparticle of claim 1. 


10. (Canceled)
11. (Canceled)

13. (Canceled)
14. (Canceled) 
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Canceled)
21. (Canceled)
22. (Canceled)
23. (Cancelled)  
24. (Currently Amended) A pharmaceutical composition comprising a coated, loaded, non-hollow according to claim 1 and a pharmaceutically acceptable carrier, diluent, or excipient.
25. (New) The coated, loaded, non-hollow 
Rejoinder of claim 9

Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 9, directed to a process of using the allowable product, 
Claims 10-16, are directed to the invention(s) of method(s) of making (Group II), do not require all the limitations of an allowable product claim, and has NOT been rejoined. Additionally, claims 17-22 drawn to a method(s) of use had not been amended during prosecution and are cancelled.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 02/17/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Per the interview summary dated 03/02/2021 and 05/05/2021, Applicants agreed to the proposed claim amendments (see email from David Hoffman dated 04/28/2021, attached), and subsequent telephonic discussion Mr. Hoffman agreed to cancel the withdraw claims for immediate allowance of the examined composition claims. The claims are considered allowable over the prior art in view of the data presented in the as-filed Application, and particularly the data shown in Figures 5(a) and 6(a) showing substantially zero order release kinetics.
	The examiner cites Fisichella et al.  (Journal of Nanoscience and Nanotechnology Vol. 10, 2314–2324, 2010) as the closest prior art. Fisichella et al.  (which appears to be applicants’ own work) teaches Mesoporous silica nanoparticles (MSN) that were functionalised by aminofluorescein (AMF) with diethylenetriaminepentaacetic acid spacer molecules which provide free carboxylic groups (which entails the mesoporous silica particles have free carboxylic moieties). Fisichella et al.  further teaches covalently attaching PEG-bis amine to the mesoporous silica having free carboxylic groups via the diethylenetriaminepentaacetic acid spacer molecules which essentially makes mesoporous silica which is coated with a covalently bonded PEG (see page 2315). However, Fisichella et al.  is silent with respect to pore size, addition of crosslinking .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/IVAN A GREENE/Examiner, Art Unit 1619                      


/TIGABU KASSA/Primary Examiner, Art Unit 1619